UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 10, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 14, 2013 1,433,783 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. BIGLARI HOLDINGS INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets — April 10, 2013 and September 26, 2012 1 Consolidated Statements of Earnings — Sixteen and Twenty-Eight Weeks Ended April 10, 2013 and April 11, 2012 2 Consolidated Statements of Comprehensive Income —Sixteen and Twenty-Eight Weeks Ended April 10, 2013 and April 11, 2012 3 Consolidated Statements of Cash Flows — Twenty-Eight Weeks Ended April 10, 2013 and April 11, 2012 4 Consolidated Statements of Changes in Shareholders’ Equity — Twenty-Eight Weeks Ended April 10, 2013 and April 11, 2012 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II – Other Information Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Index PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIGLARI HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) April 10, September 26, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $703 and $744, respectively Inventories Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Investments held by consolidated affiliated partnerships Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Revolving credit — Deferred income taxes Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes Obligations under leases Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies (Note 14) Redeemable noncontrolling interests of consolidated affiliated partnerships Shareholders’ equity Common stock–$0.50 stated value, 2,500,000 shares authorized–1,511,174 shares issued, 1,228,038 and 1,227,928 shares outstanding (net of treasury stock), respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock–at cost: 283,136 and 283,246 shares (includes 205,743 shares held by consolidated affiliated partnerships) at April 10, 2013 and September 26, 2012, respectively ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (In thousands, except share and per share data) Sixteen Weeks Ended Twenty-Eight Weeks Ended April 10, April 11, April 10, April 11, Net revenues Restaurant Operations: Net sales $ Franchise royalties and fees Other revenue Total Investment Management Operations: Consolidated Affiliated Partnerships: Investment gains/losses Other income/loss 91 Total Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Rent Pre-opening costs 5 5 Provision for restaurant closings Impairment of intangible assets — — Loss on disposal of assets Other operating (income) expense ) Total costs and expenses, net Other income (expense) Interest, dividend and other investment income Interest on obligations under leases ) Interest expense ) Realized investment gains/losses — 1 Other than temporary impairment losses on investments ) — ) — Total other income (expense) Earnings before income taxes Income taxes ) ) Net earnings Earnings attributable to redeemable noncontrolling interest: Income allocation ) Incentive fee — — 21 36 Total earnings/loss attributable to redeemable noncontrolling interests ) Net earnings attributable to Biglari Holdings Inc. $ Earnings per share attributable to Biglari Holdings Inc. Basic earnings per common and common equivalent share $ Diluted earnings per common and common equivalent share $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Consolidated Financial Statements. 2 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Sixteen Weeks Ended Twenty-Eight Weeks Ended April 10, April 11, April 10, April 11, Net earnings attributable to Biglari Holdings Inc. $ Other comprehensive income: Reclassification of investment appreciation in net earnings — (2 ) (1 ) (1,455 ) Applicable income taxes — 1 — Reclassification of other than temporary impairment losses on investments — — Applicable income taxes (175 ) — (175 ) — Net change in unrealized gains and losses on investments Applicable income taxes (30,611 ) (6,600 ) (27,001 ) (14,358 ) Foreign currency translation (96 ) — (96 ) — Other comprehensive income, net Total comprehensive income $ See accompanying Notes to Consolidated Financial Statements. 3 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Twenty-Eight Weeks Ended April 10, April 11, Operating activities Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows (excluding investment operations of consolidated affiliated partnerships): Depreciation and amortization Provision for deferred income taxes ) ) Asset impairments and provision for restaurant closings Impairment of intangible assets — Stock-based compensation and other non-cash expenses Loss on disposal of assets Realized investment gains/losses (1 ) ) Other than temporary impairment on investments — Changes in receivables and inventories ) ) Changes in other assets ) ) Changes in accounts payable and accrued expenses ) Investment operations of consolidated affiliated partnerships: Purchases of investments — ) Sales of investments Realized investment gains, net ) ) Unrealized gains/losses on marketable securities held by consolidated affiliated partnerships ) ) Changes in cash and cash equivalents held by consolidated affiliated partnerships ) ) Net cash provided by operating activities Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Purchase of business and lease rights ) — Purchases of investments ) ) Sales of investments 1 Changes in due to/from broker — ) Net cash used in investing activities ) ) Financing activities Proceeds from revolving credit facility — Payments on revolving credit facility ) — Principal payments on long-term debt ) ) Principal payments on direct financing lease obligations ) ) Proceeds from exercise of stock options 9 3 Excess tax benefits from stock-based awards 4 Financing activities of consolidated affiliated partnerships: Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period See accompanying Notes to Consolidated Financial Statements. 4 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Twenty-Eight Weeks Ended April 10, 2013 and April 11, 2012) (Unaudited) (In thousands) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance at September 26, 2012 $ ) $ Net earnings attributable to Biglari Holdings Inc. Other comprehensive income, net Exercise of stock options and other stock compensation transactions 4 10 14 Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance at April 10, 2013 $ ) $ Balance at September 28, 2011 $ ) $ ) $ Net earnings attributable to Biglari Holdings Inc. Other comprehensive income, net Exercise of stock options and other stock compensation transactions 2 Adjustment to redeemable noncontrolling interest to reflect maximumredemption value ) ) Balance at April 11, 2012 $ ) $ See accompanying Notes to Consolidated Financial Statements. 5 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) April 10, 2013 (In thousands, except share and per share data) Note 1. General The accompanying unaudited consolidated financial statements of Biglari Holdings Inc. (“we”, “us”, “our”, “Biglari Holdings”, or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the results of the interim periods have been included and consist only of normal recurring adjustments. The results for the interim periods shown are not necessarily indicative of results for the entire fiscal years. The financial statements contained herein should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 26, 2012. Biglari Holdings Inc. is a diversified holding company engaged in a number of business activities. Our most important operating subsidiaries are involved in the franchising and operating of restaurants.We are led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries. Our long-term objective is to maximize per-share intrinsic value of the Company. Our strategy is to reinvest cash generated from our operating subsidiaries into any investments with the objective of achieving high risk-adjusted returns.All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. Basis of Presentation and Consolidation As of April 10, 2013, the consolidated financial statements include the accounts of (i) the Company, (ii) its wholly-owned subsidiaries Biglari Capital Corp. (“Biglari Capital”), Steak n Shake Operations, Inc. (“Steak n Shake”), and Western Sizzlin Corporation (“Western”), and (iii) investment related limited partnerships (the “consolidated affiliated partnerships”).As a result of the Company’s acquisitions of Western and Biglari Capital in 2010, the Company acquired financial interests in The Lion Fund, L.P. (the “Lion Fund”) and Western Acquisitions, L.P., investment limited partnerships (collectively referred to as consolidated affiliated partnerships), in which the Company has a substantive controlling interest. We consolidate entities in which we have a wholly-owned or controlling interest in the general partner. The consolidated affiliated partnerships’ assets and liabilities are consolidated on the Consolidated Balance Sheet even though outside limited partners have majority ownership in all of the investment partnerships. The Company does not guarantee any of the liabilities of its subsidiaries that are serving as general partners to these consolidated affiliated partnerships. All intercompany accounts and transactions have been eliminated in consolidation. Western’s and Biglari Capital’s March 31 quarter end for financial reporting purposes differs from the end of the Company’s fiscal quarter of April 10, 2013. There were no significant transactions in the intervening period. The equity method of accounting is used with respect to investments when the investor has the ability to exercise significant influence, but not control, over the operating and financial policies of the investee. The ability to exercise significant influence is presumed when an investor possesses 20% or more of the voting interests of the investee. Biglari Holdings began acquiring shares of Cracker Barrel Old Country Store, Inc. (“Cracker Barrel”) in 2011.During the first quarter of fiscal year 2013 Biglari Holdings acquired additional shares of Cracker Barrel common stock which increased Biglari Holdings’ economic and voting interest to approximately 20.0%. During the second quarter of fiscal year 2013, Biglari Holdings completed its evaluation of the equity method for its investment in Cracker Barrel. Currently, Biglari Holdings will not adopt the equity method of accounting for this investment but will continue to account for it as an available for sale equity security recorded in its financial statements at fair value. 6 Index Note 2. New Accounting Standards In February 2013, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2013-04, Liabilities (Topic 405), which provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. ASU 2013-04 is effective for fiscal years beginning after December 15, 2013, which is effective for the Company’s first quarter of fiscal year 2015. We do not believe the adoption of ASU 2013-04 will have a material effect on the Company’s consolidated financial statements. In February 2013, the FASB issued ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.ASU 2013-02 requires disclosure of the amounts reclassified out of each component of accumulated other comprehensive income and into net earnings during the reporting period and is effective for reporting periods beginning after December 15, 2012.We do not believe the adoption of ASU 2013−02 in the first quarter of fiscal year 2014 will have a material impact on the measurement of net earnings or other comprehensive income. In December 2011, the FASB issued ASU 2011-11, Disclosures about Offsetting Assets and Liabilities and in January 2013, the FASB issued ASU 2013-01, Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. ASU 2011-11, as c1arified, enhances disclosures surrounding offsetting (netting) assets and liabilities. The clarified standard applies to derivatives, repurchase agreements and securities lending transactions and requires companies to disclose gross and net information about financial instruments and derivatives eligible for offset and to disclose financial instruments and derivatives subject to master netting arrangements in financial statements. The clarified standard did not have a material effect on our financial position or results of operations. In October 2012, FASB issued ASU 2012-04, Technical Corrections and Improvements, which makes certain technical corrections (i.e., relatively minor corrections and clarifications) and “conforming fair value amendments” to the FASB Accounting Standards Codification (the “Codification”). The corrections and improvements include technical corrections based on feedback on the Codification and conforming amendments primarily related to fair value in areas outside of ASC 820. The amendments affect various Codification topics and apply to all reporting entities within the scope of those topics and became effective for the Company on December 20, 2012.The adoption of ASU 2012-04 did not have a material effect on our financial position or results of operations. In July 2012, the FASB issued ASU 2012−02, Intangibles—Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment.The revised standard is intended to reduce the cost and complexity of testing indefinite-lived intangible assets other than goodwill for impairment. It allows companies to perform a “qualitative” assessment to determine whether further impairment testing of indefinite-lived intangible assets is necessary, similar in approach to the goodwill impairment test.The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The adoption of ASU 2012-02 did not have a material effect on our financial position or results of operations. In December 2011, the FASB issued ASU 2011−12, Comprehensive Income. The amendments in ASU 2011-12 supersede certain pending paragraphs in ASU 2011−05, Presentation of Comprehensive Income to effectively defer only those changes in ASU 2011−05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. The requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements became effective in the first quarter of fiscal 2013.The adoption of ASU 2011−12 did not impact the measurement of net earnings or other comprehensive income. Note 3. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the year. For financial reporting purposes all common shares of the Company held by the consolidated affiliated partnerships are recorded in Treasury stock on the Consolidated Balance Sheet. For purposes of computing the weighted average common shares outstanding, the shares of treasury stock attributable to the unrelated limited partners of the consolidated affiliated partnerships — based on their proportional ownership during the period — are considered outstanding shares. 7 Index The following table presents a reconciliation of basic and diluted weighted average common shares. Sixteen Weeks Ended Twenty-Eight Weeks Ended April 10, April 11, April 10, April 11, Basic earnings per share: Weighted average common shares Diluted earnings per share: Weighted average common shares Dilutive effect of stock awards Weighted average common and incremental shares Number of share-based awards excluded from the calculation of earnings per share as the awards’ exercise prices were greater than the average market price of the Company’s common stock Note 4. Investments Investments consisted of the following: April 10, September 26, Cost $ $ Gross unrealized gains Gross unrealized losses (68 ) (615 ) Fair value $ $ At April 10, 2013, most of the total fair value of our investments was concentrated in the common stock of one investee, Cracker Barrel Old Country Store, Inc.At April 10, 2013 we held 4,737,794 shares (140,100 shares through the Lion Fund) of Cracker Barrel Old Country Store, Inc. As of April 10, 2013, unrealized losses on available for sale equity securities in a continuous unrealized loss position for more than twelve consecutive months were $570.We concluded that the unrealized losses were other than temporary and recorded an impairment of $570 during the second quarter ended April 10, 2013. Investment gains/losses are recognized when investments are sold. The timing of realized gains and losses from sales can have a material effect on periodic earnings. However, such realized gains or losses usually have little, if any, impact on total Shareholders’ equity because the investments are carried at fair value with any unrealized gains/losses included as a component of Accumulated other comprehensive income in Shareholders’ equity. Realized investment gains/losses were as follows: Sixteen Weeks Ended Twenty-Eight Weeks Ended April 10, April 11, April 10, April 11, Gross realized gains on sales $
